Judgment unanimously affirmed. Memorandum: Habeas corpus is not the proper procedural vehicle for prisoners who claim that the board has not complied with subdivision 6 of section 214 of the Correction Law but we treat such petitions as CPLR article 78 proceedings. (Matter of Greene v Smith, 52 AD2d 292, app dsmd 40 NY2d 826; People ex rel. Ganci v Henderson, 54 AD2d 609 [Sept. 24, 1976].) Relator was denied parole on October 14, 1975 for the following reasons: "1. Past failures while under parole supervision. 2. While under supervision committing new serious crime. 3. Your extensive past criminal behavior. 4. Extensive past history of drug addiction.” The reasons advanced are sufficient to comply with the standard set in Matter of Watkins v Caldwell (54 AD2d 42 [Sept. 24, 1976]). (Appeal from judgment of Cayuga Supreme Court&emdash;habeas corpus.) Present&emdash;Marsh, P. J., Moule, Simons, Dillon and Witmer, JJ.